           Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 1 of 29




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,

           Plaintiffs,
                                               CIVIL ACTION
    v.
                                               FILE NO. 1:21-CV-02070-JPB
    BRIAN KEMP, Governor of the State
    of Georgia, in his official capacity, et
    al.,

           Defendants.




         DEFENDANTS’1 RESPONSE IN OPPOSITION TO PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION




1Defendants are Governor Brian Kemp, Secretary of State Brad
Raffensperger, and State Election Board members Sara Ghazal, Anh Le,
Rebecca Sullivan, and Matthew Mashburn.
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 2 of 29




                              INTRODUCTION

      Plaintiffs’ Amended Complaint runs almost 160 pages, seeking relief on

14 separate counts. It claims that SB 202—an update to Georgia’s election laws

after conducting the 2020 elections in a pandemic—attacks “three pillars of

liberty,” “destroys . . . components of the State’s regime of separate powers,”

and accomplishes the “destruction of the constitutional order.” [Doc. 14, pp. 8,

10-11]. Despite these dire accusations, Plaintiffs’ Motion for Preliminary

Injunction challenges only five provisions of SB 202 as an emergency, all of

which are related to the orderly conduct of elections. [Doc. 15-1, pp. 3-4].

      While Plaintiffs clearly disagree with the Georgia General Assembly’s

decisions about election administration, they have not properly invoked this

Court’s jurisdiction. They have not established their standing for emergency

relief, and even if they had, they have failed to show any likelihood of success

on the merits. Viewing and photographing ballots was already criminal activity

under Georgia law and SB 202 clarified several issues that arose in 2020.

Further, the General Assembly adopted reasonable rules for early scanning to

ensure quicker reporting of election results. Finally, a fixed deadline for

absentee ballots protects voters and other states have deadlines to apply for

absentee ballots far longer than Georgia’s. Plaintiffs also cannot be granted an

injunction because they unjustifiably delayed bringing these matters to the

                                        1
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 3 of 29




Court—SB 202 became law almost three months ago and Plaintiffs waited

until days before the provisions they challenge would be enforced to seek relief.

      Plaintiffs ultimately have a policy disagreement with how the State has

chosen to structure its elections, but, “States—not federal courts—are in

charge of setting those rules.” New Ga. Project v. Raffensperger, 976 F.3d 1278,

1284 (11th Cir. 2020) (NGP); see also Munro v. Socialist Workers Party, 479

U.S. 189, 195-96 (1986) (“Legislatures . . . should be permitted to respond to

potential deficiencies in the electoral process with foresight”). The lead

Plaintiff, Coalition for Good Governance (CGG), is no stranger to attempting

to litigate its policy disagreements about election administration through the

courts. It has sued to force Georgia to use hand-marked paper ballots because

of its unfounded concerns about hacking of Dominion voting machines, Curling

v. Raffensperger, 493 F. Supp. 3d 1264, 1313 (N.D. Ga. 2020); to delay elections

and alter election procedures in the midst of a pandemic, Coal. for Good

Governance v. Raffensperger, No. 1:20-cv-1677-TCB, 2020 U.S. Dist. LEXIS

86996, at *2 (N.D. Ga. May 14, 2020); to overturn election results because of

its theories about Georgia’s prior electronic voting machines, Martin v. Fulton

Cty. Bd. of Registration & Elections, 307 Ga. 193, 195 (2019); and to eliminate

electronic voting machines because of its worries about the size of the screens

of Dominion equipment, Coal. for Good Governance v. Gaston, Case No.

                                       2
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 4 of 29




20CV00077(S) (Sumter Cty. Sup. Ct. March 2, 2020). CGG wants the State of

Georgia to use hand-marked paper ballots because of its belief that Georgia’s

Dominion voting machines can be hacked, see, e.g., [Doc. 15-8, ¶ 17], and seek

to do so through whatever means necessary—now including this litigation.

      Like other courts hearing the claims brought by CGG, this Court should

deny the emergency relief Plaintiffs request, and, when the time comes to rule

on the jurisdictional issues, dismiss this entire case.

                         FACTUAL BACKGROUND

      Plaintiffs ask this Court to enjoin five provisions of Georgia law, as

modified by SB 202. But none of these provisions made major changes to

existing law and almost all of them were law before SB 202.2

I.    O.C.G.A. § 21-2-568.1: Election observation.

      Prior to SB 202, it was already a felony to induce an elector “to show how

he or she marks or has marked his or her ballot” or to disclose “to anyone who

another elector voted, without said elector’s consent.” O.C.G.A. § 21-2-568(a)(3)

and (4). The “enclosed space” of a precinct is also heavily regulated.3 Additional



2A copy of the enacted version of SB 202 is attached as Ex. A.
3“It is, at least on Election Day, government controlled property set aside for
the sole purpose of voting. The space is ‘a special enclave, subject to greater
restriction.’” Minn. Voters All. v. Mansky, 138 S. Ct. 1876, 1886 (2018),
quoting, Int’l Soc. for Krishna Consciousness v. Lee, 505 U. S. 672, 680 (1992).

                                        3
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 5 of 29




provisions place limitations on who can be in the enclosed space while voters

are voting and limited activities in that space. O.C.G.A. § 21-2-413, -414. Those

restrictions include prohibitions on (1) the general public entering unless they

are voting or providing assistance, (2) anyone but law enforcement carrying

firearms, and (3) campaigning. Id. Only a limited number of authorized poll

watchers are allowed inside. Id.

      Consistent with those existing limitations on activities in the enclosed

space and to ensure a secret ballot, SB 202 added a provision making it a felony

to engage in the intentional observation of an elector casting a ballot “in a

manner that would allow such person to see for whom or what the elector is

voting.” Ex. A at 95:2448-2454 (emphasis added). While Ms. Marks and others

say they have seen screens set up where votes could be seen, [Doc. 15-3, ¶¶ 6-

11], existing rules require superintendents to arrange each polling place “in

such a manner as to provide for the privacy of the elector while voting.” Ga.

Comp. R. & Regs r. 183-1-12-.11(4). Further, the Secretary of State provided

guidance to counties on proper precinct layout, and county election officials are

responsible for the setup of voting machines in ways that comply with Georgia

law. Declaration of Blake Evans, attached as Ex. B, at ¶ 3 and Ex. 1. And SB

202 does not prohibit accidental observation of a voting-machine screen—only

intentional efforts to see a person’s votes. Ex. A at 95:2448-2454.

                                       4
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 6 of 29




II.   O.C.G.A. § 21-2-386(a)(2)(B)(vii): Nondisclosure of information
      about absentee ballots during early scanning.

      Because the tabulation of ballots cast in the 2020 general election took a

very long time for some counties, the legislature decided that “[c]reating

processes for early processing and scanning of absentee ballots will promote

elector confidence by ensuring that results are reported quickly.” Ex. A at

6:123-125. Prior to SB 202, early scanning of absentee ballots could only be

performed by a sequestered group of individuals beginning at 7:00 AM on

Election Day itself and there was no danger of those individuals leaving to

report totals or estimates during that process because it took place in a single

day. O.G.C.A. § 21-2-386(a)(2) (2019). In order to mitigate the risk that early

vote counts would be disclosed during early scanning in the weeks before an

election, the legislature had to ensure that information about the scanning

process would not be publicized prior to the close of the polls.4 Accordingly, SB

202 permits only election officials to handle ballots, requires individuals

involved to swear an oath, and places several requirements on observers to

avoid disclosure of vote counts. Plaintiffs seek to enjoin two of these

requirements, namely, preventing observers and monitors from attempting to



4One declarant agrees with this goal, [Doc. 15-3, ¶ 18], but disagrees with the
method the legislature used and further dislikes early scanning generally. Id.

                                       5
        Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 7 of 29




tally or estimate vote totals and communicating information about a vote they

might see to anyone other than an election official.5 Ex. A at 67:1698-1712.

Plaintiffs refer to these provisions as the “Estimating Ban” and “Gag Rule,”

respectively. [Doc. 15-1, p. 3]. If these two provisions were enjoined, individuals

would be free to share information about the early-scanning process with the

general public and with candidates. See, e.g., Jacobson v. Fla. Sec’y of State,

974 F.3d 1236, 1255 (11th Cir. 2020) (federal courts may only enjoin officials

from enforcing a statute).

III.   O.C.G.A. § 21-2-568.2(2)(B): Penalties for photography.

       Prior to SB 202, it was already a violation of the Election Code to take

pictures inside of a polling place and specifically to photograph the face of a

voting machine with the ballot displayed. O.C.G.A. § 21-2-413(e). But there

was no specific penalty, meaning the only possible penalty was the catch-all

misdemeanor for violations of the Election Code. O.C.G.A. § 21-2-598. In SB

202, the General Assembly provided a specific misdemeanor penalty for



5 These provisions closely track the emergency State Election Board rules that
were used throughout 2020 for early scanning of ballots. See, e.g., Ga. Comp.
R. & Regs. r. 183-1-14-0.7-.15. Other states that allow scanning before Election
Day also prohibit and/or criminalize disclosure of tallies before the polls are
closed. See, e.g., Ariz. Rev. Stat. § 16-551 (felony in Arizona to release tallies
early); N.M. Stat. Ann. § 1-6-14(H) (New Mexico); Del. Code Ann. tit. 15, § 5510;
C.R.S. 1-7.5-107.5 (Colorado).

                                        6
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 8 of 29




conduct that was already a misdemeanor and further clarified that

photographing or recording a voted ballot outside of a polling place (such as an

absentee ballot) was also a misdemeanor.6 Ex. A at 96:2455-2462. It is not hard

to imagine a vote-buying scheme that requires a voter to show proof of their

vote to the person paying them—something this provision criminalizes.

IV.   O.C.G.A. § 21-2-381(a)(1)(A): Definite period for applying for
      absentee ballot.

      Before SB 202, Georgia voters could request absentee ballots up until the

day before the election, O.C.G.A. § 21-2-381(a)(1)(A) (2020), but this often led

to problems for voters. As the legislature explained, “many absentee ballots

issued in the last few days before the election were not successfully voted or

were returned late.” Ex. A at 5:110-112. The State’s policy of setting a deadline

to apply for an absentee ballot before the election places Georgia well within

the mainstream of other states—at least eight other states have deadlines of

11 days or longer, including Rhode Island’s 21-day deadline.7 The incorrect


6 Several other states also prohibit taking photographs of ballots. See, e.g.,
Ala. Code § 17-9-50.1; 25 Pa. Stat. Ann. § 3530 (prohibiting allowing anyone
to see ballot or machine “with the apparent intention of letting it be known
how he is about to vote”).
7 Ariz. Rev. Stat. § 16-542(E) (11 days); Idaho Code § 34-1002(7) (11 days); Ind.

Code Ann. § 3-11-4-3(a)(4) (12 days); Iowa Code § 53.2(1)(b) (11 days); Mo. Rev.
Stat. § 115.279(3) (second Wednesday before election); Neb. Rev. Stat. Ann §
32-941 (second Friday before election); Tex. Elec. Code § 84.007(c) (11 days);
R.I. Gen. Laws Section 17-20-2.1(c) (21 days).

                                       7
        Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 9 of 29




belief of some declarants that they cannot apply for an absentee ballot before

the election is certified, [Docs. 15-7, ¶¶ 9-10; 15-10, ¶¶ 7-8], misses the fact that

applications can be accepted as early as 78 days before a potential runoff and

there is no certification-based starting date. Ex. B at ¶ 4; Ex. A at 38:927-937.

              ARGUMENT AND CITATION OF AUTHORITY

I.    Standard of review.

      Because preliminary injunctions are such extraordinary and drastic

remedies, courts may not grant this type of relief “unless the movant clearly

established the burden of persuasion as to the four requisites.” McDonald’s

Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (cleaned up). Plaintiffs

must show that: (1) they have a substantial likelihood of success on the merits

of their claims; (2) they will likely suffer irreparable harm in the absence of an

injunction; (3) the balance of equities tips in Plaintiffs’ favor; and (4) an

injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 20, 129 S. Ct. 365, 374 (2008).

      A preliminary injunction is never granted as a matter of right, even if a

plaintiff can show a likelihood of success on the merits. Benisek v. Lamone, 138

S. Ct. 1942, 1943–44 (2018). While it is already a form of extraordinary relief,

that relief is even more drastic in the context of elections, because of the public

interest in orderly elections and election integrity. Purcell v. Gonzalez, 549 U.S.

                                          8
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 10 of 29




1, 4–5, 127 S. Ct. 5 (2006). And the Elections Clause “commits the

administration of elections to Congress and state legislatures – not Courts.”

Coal. for Good Governance, 2020 U.S. Dist. LEXIS 86996, *7–8.

      Further, when “an impending election is imminent and a State’s election

machinery is already in progress,” equitable considerations justify a court

denying an attempt to gain immediate relief. Reynolds v. Sims, 377 U.S. 533,

585 (1964); see also Repub. Nat’l Comm. v. Dem. Nat’l Comm., 140 S. Ct. 1205,

1207 (2020). This is because parties must show they exercised reasonable

diligence in filing their request for relief, especially in the context of elections.

Benisek, 138 S. Ct. at 1944.

II.   Plaintiffs lack standing to bring their Motion.

      Before addressing the merits of the Plaintiffs’ Motion for Preliminary

Injunction, it is first necessary that they establish standing because this Court

has limited jurisdiction to “review and revise legislative and executive action.”

Summers v. Earth Island Inst., 555 U.S. 488, 492 (2009) (citing Friends of

Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 180-

181 (2000)). “Federal courts are not ‘constituted as free-wheeling enforcers of

the Constitution and laws.’” Wood v. Raffensperger, 981 F.3d 1307, 1313 (11th

Cir. 2020) (quoting Initiative & Referendum Inst. v. Walker, 450 F.3d 1082,

1087 (10th Cir. 2006)). The restrictions on standing are “founded in concern

                                         9
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 11 of 29




about the proper—and properly limited—role of the courts in a democratic

society.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Thus, if Plaintiffs cannot

demonstrate standing, their claims for injunctive relief must be denied.8

      To establish standing for injunctive relief, Plaintiffs must establish the

three requisites of standing: an injury “that is concrete and particularized . . .

[and] actual and imminent, not conjectural or hypothetical”; traceability; and

redressability. Summers, 555 U.S. at 493. With respect to claims of future

injury, “there must be a substantial risk of injury, or the alleged injury must

be ‘certainly impending.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401

(2013). Ultimately, “[h]ow likely is enough is necessarily a qualitative

judgment.” Fla. State Conference of N.A.A.C.P. v. Browning, 522 F. 3d 1153,

1161 (11th Cir. 2008). But, “the Supreme Court has made clear that a

generalized grievance, ‘no matter how sincere,’” is not enough. Wood, 981 F. 3d

at 1314 (quoting Hollingsworth v. Perry, 570 U.S. 693, 706 (2013)).

      A.    Plaintiffs’ purported injury is not certainly impending or
            substantially likely to occur.

      In support of their standing argument, Plaintiffs incorporate numerous

paragraphs in their Amended Complaint and several declarations given by



8Defendants will also shortly be filing a motion to dismiss Plaintiffs’
Amended Complaint on additional jurisdictional grounds.

                                       10
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 12 of 29




some of the individual plaintiffs. See [Doc. 15-1, p. 5 n.1, 2]. The allegations

and declarations offer a variety of reasons why the individual Plaintiffs feel

they will be injured by the Challenged Provisions.9 Further, the organizational

Plaintiffs also claim both associational and organizational standing. [Doc. 15-

1, p. 6 n.3]. Many of these purported injuries overlap to varying degrees but it

is notable that all share the same critical deficiency: none of the individual

Plaintiffs have stated—whether by declaration or in the Amended Complaint

itself—that they intend to or ultimately will violate any of the Challenged

Provisions. To the contrary, most plaintiffs have communicated a generalized

fear of prosecution that they say is sufficiently chilling that they will altogether

avoid places or situations where such laws are put into effect. Id. This creates

a standing problem for Plaintiffs.

      If Plaintiffs are clearly not planning on running afoul of the challenged

laws, then there is no injury that is “certainly impending” or “substantially

likely” to occur. This also applies equally to CGG, which only alleges it will

divert funds based on speculative future injuries or responses to the fears of

its members and voters. [Doc. 15-3, ¶¶ 13, 20, 25]. Instead, each of the

Plaintiffs will be actively avoiding the purported injury caused by the


9 Defendants use Plaintiffs’ “Challenged Provisions” language to refer to all
five provisions for which Plaintiffs seek an injunction.

                                        11
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 13 of 29




Challenged Provisions. But “[p]laintiffs must demonstrate a ‘personal stake in

the outcome’ in order ‘to assure that concrete adverseness which sharpens the

presentation of issues’ necessary.” Los Angeles v. Lyons, 461 U.S. 95, 101 (1983)

(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). In Lyons, an individual sued

to bar the Los Angeles Police Department from using chokeholds based on fears

he might be placed in a chokehold again. Id. at 98. In considering the plaintiff’s

subjective fears, the Court explained that an “[a]bstract injury is not enough.

The plaintiff must show that he ‘has sustained or is immediately in danger of

sustaining some direct injury…” Id. at 101–02. And “the plaintiff’s subjective

apprehensions” were not enough. Id. at 107 n.8 (emphasis in original).

      Here, the declarations submitted by the individual Plaintiffs rely on

their subjective fears of prosecution under the Challenged Provisions (or

difficulty complying with them), as well as concerns about merely being

accused of violating such laws. See generally, [Docs. 15-3 through 15-6, 15-8,

15-9, 15-11]. While they may feel those concerns sincerely, that does not afford

Plaintiffs standing. This is particularly true where, as here, the alleged fear of

prosecution or accusation depends on the unknown conduct of some unknown




                                       12
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 14 of 29




third party at some point in the future.10 A long chain of events encompassing

the actions of third parties not before the Court must occur before Plaintiffs’

fears could even get close to becoming reality. This “attenuated chain          of

possibilities,” Clapper, 568 U.S. at 410, means Plaintiffs could only be injured

if they change their mind regarding going to polling places and other areas

where the Challenged Provisions are in effect and if they commit some

violation of the Challenged Provisions—which none have expressed an intent

to do—and then a third party observes and reports such violation and then

another third party refers that violation to the SEB, the Secretary, or some

criminal enforcement arm (like a district attorney or the Attorney General).

And that’s not all—that criminal enforcement arm will then have to

independently decide to prosecute Plaintiffs and then actually commence such

prosecution. Only then would Plaintiffs suffer any injury whatsoever.11 This

hypothetical chain of events demonstrates the abstract and conjectural nature

of Plaintiffs’ purported injury. And the Supreme Court has “been reluctant to




10 As discussed below, the Secretary of State and SEB have no ability to bring
criminal charges against Plaintiffs—those can only be brought by the Attorney
General after referral or by a district attorney. See, e.g., O.C.G.A. § 21-2-33.1.
11 Given that Plaintiffs can apply for a runoff absentee ballot well before the

deadline for certification, Ex. B at ¶ 4, they likewise could only be injured if
they chose to wait before applying for a ballot.

                                       13
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 15 of 29




endorse standing theories that require guesswork as to how independent

decisionmakers will exercise their judgment.” Clapper, 568 U.S. at 414.

      The individual Plaintiffs’ declarations also claim they have opted to

change their behavior in light of the Challenged Provisions. That is, they are

choosing not to go to polling places out of a fear of violating the law. This, they

may claim, is an actual injury that has already occurred, satisfying the injury-

in-fact requirement for purposes of standing. But this is also not an injury. And

the individual Plaintiffs are also not suffering any injury because none of them

are eligible to vote in any special election runoff being held on July 13.

      “[I]f the hypothetical harm is not ‘certainly impending,’ or there is not a

substantial risk of the harm, a plaintiff cannot conjure standing by inflicting

some direct harm on itself to mitigate a perceived risk.” Tsao v. Captiva MVP

Rest. Partners, LLC, 986 F. 3d 1332, 1339 (11th Cir. 2021) (quoting Clapper,

568 U.S. at 416) (emphasis added). Plaintiffs’ respective decisions to curb their

conduct or altogether change their behavior as a result of their subjective fears

of prosecution are exactly the kind of self-inflicted harm courts have declined

to recognize as an injury for purposes of Article III standing.12



12 Indeed, at least one Plaintiff alleges the exact same belief in an elevated risk
of identity theft that was found insufficient to state an injury in Tsao. See, e.g.,
[Doc. 15-6, ¶ 15] (“identity theft risk”).

                                        14
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 16 of 29




      CGG’s claim of a diversion of resources is also, at most, a self-inflicted

injury not tied to the Challenged Provisions. Its claimed expenditures also

constitute CGG’s pursuit of its organizational purpose, and it cannot claim

standing “based solely on the baseline work they are already doing.” Common

Cause Ind. v. Lawson, 937 F.3d 944, 955 (7th Cir. 2019); see also Ga. Ass’n of

Latino Elected Officials, Inc. v. Gwinnett Cty. Bd. of Reg. & Elections, No. 1:20-

CV-01587-WMR, 2020 U.S. Dist. LEXIS 211736, at *4 (N.D. Ga. Oct. 5, 2020).

      Thus, the injuries claimed by Plaintiffs are not sufficient to afford them

standing to bring this Motion for injunctive relief and it should be denied.

      B.    Plaintiffs do not have standing because they do not have a
            particularized injury.

      An injury in fact is “an invasion of a legally protected interest that is

both concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990, 996 (11th

Cir. 2020) (emphasis added). A particularized injury is one that “affect[s] the

plaintiff in an individualized way.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1548 (2016). Here, Plaintiffs take issue with four generally applicable criminal

statutes that they have never been previously subjected to or, as demonstrated

above, can reasonably show they are substantially likely to be subjected to in




                                       15
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 17 of 29




the future. They also claim that providing a deadline for absentee ballot

applications will injure them in some unknown way. See, e.g., [Doc. 14, ¶ 173].

      “A generalized grievance is undifferentiated and common to all members

of the public.” Wood, 981 F. 3d at 1314 (quoting Lujan, 504 U.S. at 575)

(internal quotations omitted). “[W]hen the asserted harm is . . . shared in

substantially equal measure by . . . a large class of citizens, it is not a

particularized injury.” Id. at 1315 (quoting Warth, 422 U.S. at 499) (internal

quotations omitted). And while Plaintiffs claim to have altered their behavior,

that is not sufficient to create an injury. Nor can efforts to manufacture injury

be sufficient to convert a general grievance into a particularized one.

      This Court should “decline the invitation to slight the preconditions for

equitable relief,” by granting Plaintiffs’ Motion. Lyons, 461 U.S. at 112. Indeed,

as the Lyons court properly held, federal courts should exercise “restraint in

the issuance of injunctions against state officers engaged in the administration

of the States’ criminal laws in the absence of an irreparable injury which is

both great and immediate.” Id.

      C.    The alleged injuries suffered by Plaintiffs are not
            fairly traceable to Defendants.

      “Traceability is the second element of the standing doctrine.” Anderson

v. Raffensperger, 497 F. Supp. 3d 1300, 1328 (2020). “It requires ‘a fairly


                                       16
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 18 of 29




traceable connection between the plaintiff's injury and the complained-of

conduct of the defendant.’” Id. (quoting Steel Co. v. Citizens for a Better Env't,

523 U.S. 83, 103 (1998)). Further, “’standing may be defeated by finding a

different cause’ and ‘[d]irect breaks in the causal chain have defeated standing

in a wide variety of other circumstances.’” Id. (quoting Charles Alan Wright &

Arthur R. Miller, Fed. Prac. & Proc. Juris. § 3531.5 (3d ed. Apr. 2020 Update)).

      None of the Challenged Provisions are traceable to Defendants because,

although they may have authority with respect to civil enforcement

proceedings, neither the Secretary nor the SEB are responsible for criminal

enforcement of election laws. See generally, O.C.G.A. § 21-2-33.1. In fact, to the

extent Defendants became aware of a violation of the Challenged Provisions,

such violation would—at most—be referred to the appropriate law enforcement

official for a separate decision on criminal enforcement. Further, Defendants

have no role in the administration or processing of absentee ballots for

purposes of the deadline. O.C.G.A. § 21-2-381(b) (applications processed by

registrars); Ga. Republican Party, Inc. v. Sec’y of State of Ga., No. 20-14741-

RR, 2020 U.S. App. LEXIS 39969, at *6 (11th Cir. Dec. 20, 2020).

      But despite Defendants’ clear inability to enforce criminal statutes or

administer absentee ballots, Plaintiffs have only sued the Secretary of State

and SEB. In so doing, they failed to sue any of the “independent officials . . .

                                       17
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 19 of 29




who are not subject to the Secretary’s control,” but are nevertheless responsible

for enforcement. Jacobson, 974 F.3d at 1253. The mere fact that the Secretary

is designated the “chief election officer of the state” does not make every

complained of injury in the election context traceable to the Secretary. Id. at

1254; Lewis v. Gov. of Ala., 944 F.3d 1287, 1300 (11th Cir. 2019) (en banc).

      Because the purported future injuries are not traceable to Defendants,

Plaintiffs’ request for a preliminary injunction should be denied. “Plaintiffs

have not shown their injury (even assuming it was imminent) is traceable to

the State Defendants. That means Plaintiffs lack standing to sue the State

Defendants here.” Anderson, 497 F. Supp. 3d at 1329.

      D.    The relief Plaintiffs request is not redressable by an
            order from this Court against Defendants.

      Neither the Secretary nor the SEB will be the cause of the purported

future injuries here. Thus, any relief ordered from this Court against

Defendants “will not redress that injury—either ‘directly or indirectly.’”

Jacobson, 974 F.3d at 1254. And this Court cannot bind the appropriate law

enforcement officials through an order against Defendants. Id. at 1255; see also

Mass. v. Mellon, 262 U.S. 447, 488 (1923). Put differently, “[r]edressability

requires that the court be able to afford relief through the exercise of its power,

not through the persuasive or even awe-inspiring effect of explaining the


                                        18
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 20 of 29




exercise of its power.” Franklin v. Massachusetts, 505 U.S. 788, 825 (1992)

(Scalia, J., concurring in judgment).

       For all of these reasons, Plaintiffs lack standing to seek an injunction

against Defendants with respect to the Challenged Provisions.

III.   Plaintiffs are not likely to succeed on the merits.

       But even if Plaintiffs have standing, they have not shown they are likely

to succeed on the merits of their claims.

       A.    Undue burden on the right to vote.

       Plaintiffs first seek to enjoin the Election Observation provisions and

changes to runoff timelines as facially unconstitutional burdens on the right to

vote. [Doc. 15-1, pp. 8-11, 23-26]. But facial challenges to election practices are

disfavored because “the proper [judicial] remedy—even assuming [the law

imposes] an unjustified burden on some voters—[is not] to invalidate the entire

statute.” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 203 (2008)

(controlling opinion) (cleaned up). Such challenges “must fail where the statute

has a plainly legitimate sweep.” Wash. State Grange v. Wash. State Republican

Party, 552 U.S. 442, 449 (2008). “Regulations imposing severe burdens on the

plaintiffs’ rights must be narrowly tailored and advance a compelling state

interest. Lesser burdens, however, trigger less exacting review, and a state’s

‘important regulatory interests’ will usually be enough to justify ‘reasonable

                                        19
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 21 of 29




nondiscriminatory restrictions.’” Timmons v. Twin Cities Area New Party, 520

U.S. 351, 358 (1997) (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992); see

also Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). Although there is no

“litmus test,” courts distinguish severe burdens from non-severe ones, and

everyday burdens such as photo identification laws “aris[e] from life’s vagaries”

and thus fall into the latter category. Crawford, 553 U.S. at 191, 197-98.

Significantly, lesser burdens impose no burden of proof or evidentiary showing

on states. Common Cause/Ga. v. Billups, 554 F.3d 1340, 1353 (11th Cir. 2009).

      The provisions regarding intentionally observing voters’ choices on the

ballot imposes no burden whatsoever on the right to vote. Plaintiffs claim that

merely voting in person places them at risk, [Doc. 15-1, pp. 10-11], but

Plaintiffs face no such harm if they do not intentionally attempt to view the

votes of others—just as was true prior to SB 202. O.C.G.A. § 21-2-568(a)(3) and

(4). Even if there was a burden, the use of the word “intentionally” addresses

any burden because it is well within the regulatory interest of the state to

protect the right to a secret ballot through penalties for intentional

observation. See, e.g., Ga. Const. Art. II, Sec. I, Par. I.

      Further, the 11-day deadline for applying for an absentee ballot “do[es]

not implicate the right to vote at all” because Georgia provides “numerous

avenues to mitigate chances that voters will be unable to cast their ballots.”

                                         20
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 22 of 29




NGP, 976 F.3d at 1281. The deadlines are “reasonable nondiscriminatory

restrictions” and therefore the state’s “important regulatory interests” are

more than enough to justify them—especially when they are similar to those

in many other states—ending Plaintiffs’ fundamental right to vote claim.

Timmons, 520 U.S. at 358; Burdick, 504 U.S. at 434.

      For these reasons, this Court should deny Plaintiffs’ requested relief on

the observation provisions and 11-day provision.

      B.    Vagueness challenges.

      Plaintiffs next seek to enjoin the observation provisions and early-

scanning provisions as unconstitutionally vague. [Doc. 15-1, pp. 11-12, 17-21].

But “it is clear what the [provisions] as a whole prohibit[],” Grayned v. City of

Rockford, 408 U.S. 104, 110, 92 S. Ct. 2294, 2300 (1972). How does one avoid

the criminal penalties of the observation provisions? By not intentionally

trying to see how someone else is voting. How does one avoid the penalties for

disclosure of information about the votes of individuals during the early

scanning process? By not making those disclosures.

      Further, Plaintiffs’ claim that what they call the “Estimating Bans”

“criminalized pure thought” is nonsensical—in context, the statute clearly

refers to an observer trying to make a count of ballots to inform others about a

particular candidate’s status before the polls close. Ex. A at 66:1671-1675,

                                       21
      Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 23 of 29




67:1698-1712. Plaintiffs’ claim that this is part of the normal process of

observing, [Doc. 15-9, ¶ 13], is simply wrong—this type of information, if

shared, can give a candidate an advantage during the counting process, which

is exactly why disclosure was already prohibited when scanning took place only

on Election Day and under the emergency rule that allowed early scanning in

2020.13

      Far from being unclear, the prohibitions in the statutory provisions—

which track those used in the emergency rule throughout 2020—are “clearly

defined,” Grayned, 408 U.S. at 107, and thus are not unconstitutionally vague.

      C.    First Amendment challenges.

      Finally, Plaintiffs seek to enjoin the early scanning provisions and ban

on photographing ballots as violations of the First Amendment. [Doc. 15-1, pp.

13-17, 22-23]. First, the provisions on early scanning apply to a specific

location—where the scanning of absentee ballots is taking place—meaning the

First Amendment claim must be evaluated based on the forum. Mansky, 138

S. Ct. at 1885; Int’l Soc. for Krishna Consciousness, 505 U. S. at 678. During

early scanning, that location is similar to a precinct—in other words, “a

government-controlled property set aside for the sole purpose of voting.”


13The SEB has not yet adopted rules on the “secrecy of election results prior
to the closing of the polls” as required by SB 202. Ex. A at 67:1713-1717.

                                      22
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 24 of 29




Mansky, 138 S. Ct. at 1886. Moreover, ballots, like draft cards, are also

government property. See U.S. v. O’Brien, 391 U.S. 367, 387-88 (1968).

Plaintiffs, in effect, appear to be claiming a First Amendment right to disclose

election results before the election is over—indeed, while counting is ongoing.

However, there is a significant government interest in upholding the secrecy

of the ballot and the integrity of elections.

      Further, the speech in question is also not content-based—it is not like

a restriction on certain types of signs, Reed v. Town of Gilbert, 576 U.S. 155,

163 (2015)—rather, even if it regulates expressive activity in some way, it

should be evaluated as a regulation of elections under Anderson/Burdick. See,

e.g., Lichtenstein v. Hargett, 489 F. Supp. 3d 742, 777 (M.D. Tenn. 2020). Under

that standard, preventing Plaintiffs from disclosing election results before the

election is complete does not burden the right to vote; and, even if it does, the

regulatory    interests   in   protecting    ballot   secrecy,   orderly   election

administration, and voter confidence amply justify so slight a burden. Common

Cause/Georgia v. Billups, 554 F.3d 1340, 1354 (11th Cir. 2009); Gwinnett Cty.

NAACP v. Gwinnett Cty. Bd. of Registration & Elections, 446 F. Supp. 3d 1111,

1124 (N.D. Ga. 2020). This eliminates Plaintiffs’ constitutional claim.

      The photography provisions also do not violate the First Amendment.

Photographing individuals in the act of voting is completely different than what

                                        23
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 25 of 29




O.C.G.A. § 21-2-568.2(2)(B) actually prohibits. The provision prohibits

recording a voters’ actual votes wherever those might be taking place, in part

in order to avoid vote-payment schemes, and because it serves a very

compelling state interest—ensuring the secrecy of the ballot. That scanned

ballot images are public records after an election is completely different than

whether voters’ ballots can be published during an election. [Doc. 15-1, p. 23].

IV.   Plaintiffs will not suffer any irreparable harm.

      For all the reasons explained above, Plaintiffs will not suffer any

irreparable harm because none have alleged that they will potentially violate

the Challenged Provisions. Further, Plaintiffs only claim potential harm if

certain events happen regarding the 11-day deadline or rely on incorrect

information that they cannot request an absentee ballot for a runoff until the

prior election is certified. [Docs. 15-6, ¶ 1215-7, ¶ 14; 15-9, ¶ 15; 15-10, ¶ 7].

V.    The equities and public interest counsel heavily against any
      injunction.

       Plaintiffs’ proposed injunction is not in the public interest because of

their lack of diligence and because the granting of such injunction and the

confusion that will follow would likely harm the voting rights of the public,

result in voter frustration, and even disenfranchisement.




                                         24
       Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 26 of 29




      Litigation involving elections is unique because of the interest in the

orderly administration and integrity of the election process. Purcell, 549 U.S.

at 4. The risks of voter confusion and conflicting orders counsel against

changing election rules, especially when there is little time to resolve factual

disputes. Id. at 5-6. Plaintiffs must show they exercised reasonable diligence—

something they cannot do. Benisek, 138 S.Ct. at 1944. Plaintiffs never

challenged nearly identical provisions that were in existing law, and then

waited months after SB 202 became law before filing their current Motion.

Plaintiffs thus cannot show they are entitled to injunctive relief.

      Moreover, in this instance it is not just voters who may now be confused

because of Plaintiffs’ lack of diligence, but also poll workers, election officials,

supervisors, and law enforcement who have been preparing to carry out their

duties with the assumption that the Challenged Provisions would be in effect.

If this Court in the eleventh hour enjoins the Challenged Provisions,

particularly the deadline for applying for absentee ballots, it will likely hamper

the smooth administration of the upcoming election and potentially result in

voter confusion or outright disenfranchisement.

                                 CONCLUSION

      This Court should follow the lead of other courts which have heard CGG’s

claims in the past and deny Plaintiffs’ Motion.

                                        25
Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 27 of 29




Respectfully submitted this 24th day of June, 2021.

                             Christopher M. Carr
                             Attorney General
                             Georgia Bar No. 112505
                             Bryan K. Webb
                             Deputy Attorney General
                             Georgia Bar No. 743580
                             Russell D. Willard
                             Senior Assistant Attorney General
                             Georgia Bar No. 760280
                             Charlene McGowan
                             Assistant Attorney General
                             Georgia Bar No. 697316
                             State Law Department
                             40 Capitol Square, S.W.
                             Atlanta, Georgia 30334

                             /s/ Bryan P. Tyson
                             Bryan P. Tyson
                             Special Assistant Attorney General
                             Georgia Bar No. 515411
                             btyson@taylorenglish.com
                             Bryan F. Jacoutot
                             Georgia Bar No. 668272
                             bjacoutot@taylorenglish.com
                             Loree Anne Paradise
                             Georgia Bar No. 382202
                             lparadise@taylorenglish.com
                             Taylor English Duma LLP
                             1600 Parkwood Circle
                             Suite 200
                             Atlanta, GA 30339
                             Telephone: 678-336-7249

                             Gene C. Schaerr*
                             Erik Jaffe*
                             H. Christopher Bartolomucci*
                             SCHAERR | JAFFE LLP

                               26
Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 28 of 29




                            1717 K Street NW, Suite 900
                            Washington, DC 20006
                            Telephone: (202) 787-1060
                            Fax: (202) 776-0136
                            gschaerr@schaerr-jaffe.com

                            * Admitted pro hac vice

                            Counsel for Defendants




                              27
      Case 1:21-cv-02070-JPB Document 21 Filed 06/24/21 Page 29 of 29




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’

MOTION FOR PRELIMINARY INJUNCTION has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      28
